      Case 1:17-cr-00548-PAC Document 183 Filed 11/15/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                    X
UNITED STATES OF AMERICA                     17 Cr. 548(PAC)

                                             NOTICE OF CLASSIFIED
          - v-                               FILING BY THE DEFENSE

JOSHUA ADAM SCHULTE,

                       Defendant.
                                        X


 JOSHUA ADAM SCHULTE'S RESPONSE TO GOVERNMENT MOTION PURSUANT TO
    SECTION 6(a) OF THE CLASSIFIED INFORMATION PROCEDURES ACT

     Filed with the Court on November 12,       2019.
